DETAILED ACTION
Response to Arguments
Applicant's arguments submitted 25 January 2021 with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment, including cancellation of claims 1-23 and filing of new claims 24-46 and wherein claim 24 is effectively seen as a broadening of cancelled claim 1 and all dependent claims are identical to the previous dependent claims with the exception of claim 35, which is still nonetheless parallel to cancelled claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,478,084 in view of any of Beker et al. (US 2007/0066907, hereinafter Beker’907), Lander (US 5,827,195, hereinafter Lander’195), or Schlegel et al. (US 7,386,340).
Claim 1 of the issued ‘084 patent describes a method that differs from the method of instant claim 24 in that it more narrowly includes an additional step of combining the filtered QRS interval and the filtered PQ and ST intervals. Further, although it is not explicitly recited in the issue claim that the first and second filtering 
Beker’907 clearly teaches that cross-correlation of a sequence of QRS complexes is a common and obvious routine for identification and alignment of usable QRS complexes. Lander’195 similarly demonstrates that cross-correlation is a known and common practice for time-aligning each beat in an ECG to a template beat. Schlegel’340 teaches that such a cross-correlation function is known and commonly applied to reject undesired/noisy beats.
Thus, based on the evidence of record the claimed cross-correlation of the QRS interval is seen as merely an obvious variation to the inventive method of claim 1 in US Patent No. 10, 478,084.
Claim 25 is identical to patented claim 2. 
Claim 26 is identical to patented claim 8. 
Claim 27 is identical to patented claim 9. 
Claim 28 is identical to patented claim 10. 
Claim 29 is identical to patented claim 11. 
Claim 30 is identical to patented claim 12. 
Claim 31 is identical to patented claim 13. 
Claim 32 is identical to patented claim 14. 
Claim 33 is identical to patented claim 15. 
Claim 34 is identical to patented claim 16. 
Claim 35 is considered an obvious variation to patented claim 17 in combination with the “combining” step of patented claim 1. 
Claim 36 is identical to patented claim 18. 
Claim 37 is identical to patented claim 19. 
Claim 38 is identical to patented claim 20. 
Claim 39 is identical to patented claim 3. 
Claim 40 is identical to patented claim 4. 
Claim 41 is identical to patented claim 5. 
Claim 42 is identical to patented claim 6. 
Claim 43 is identical to patented claim 7. 
Claim 44 is identical to patented claim 21. 
Claim 45 is identical to patented claim 22. 
Claim 46 is identical to patented claim 23. 

Claims 24-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,254,095. Although the claims at issue are not identical, they are not patentably distinct from each other the ‘095 patent, being issued from a parent of the instant case, includes a narrower independent claim 1 wherein the narrower species necessarily anticipates the broader genus set forth in the instant claims. It is understood that since the ECG comprises the PQRST complex, the “subtracted signal comprising the remainder of the signal outside of the correlated QRS regions” would necessarily read on the PQ and ST intervals as instantly claimed. The dependent claims readily map to similar if not identical dependent claims in the ‘095 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 24-26, 28, 35-38, and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shusterman (US 2006/0122525 A1, hereinafter Shusterman’525).
Regarding claim 24, Shusterman’525 discloses a method of filtering a sensed ECG (e.g. abstract; paragraphs [0006], [0011], [0021], [0022], [0024], [0028]), 
Regarding claim 25, Shusterman’525 discloses identifying the R-R interval in the sensed ECG and filtering the R-R interval with a third filtering regime (e.g. paragraphs [0019], [0020]).
Regarding claim 26, Shusterman’525 discloses pre-filtering the sensed ECG before identifying the QRS interval in the sensed ECG (e.g. claims 22, 42 - filtering at least one of ECG…rejecting noisy or corrupted data prior to said extraction of typical patterns, wherein typical patterns includes the QRS interval as cited above).
Regarding claim 28, Shusterman’525 discloses performing wavelet filtering on the sensed ECG before identifying the QRS interval in the sensed ECG (e.g. paragraphs [0019], [0023], [0062]).
Regarding claim 35, Shusterman’525 discloses removing the QRS interval from the sensed ECG to form a subtracted signal, filtering the QRS using the first filtering regime and filtering the subtracted signal comprising the remainder of the signal outside the QRS interval using a second filtering regime, and then adding together the filtered correlated QRS regions with the filtered subtracted signal (e.g. abstract; paragraphs [0012], [0019], [0030]).
Regarding claims 36 and 43, Shusterman’525 discloses wherein the first and third filtering regimes can comprise PCA (e.g. paragraphs [0019], [0023], [0034], [0062]).
Regarding claim 37, Shusterman’525 discloses non-linear correlation and non-linear regression models, which are considered to read on a polynomial fit (e.g. paragraphs [0019], [0023], [0082]).
Regarding claim 38, Shusterman’525 discloses displaying the filtered PQ, QRS and ST intervals (e.g. paragraphs [0033], [0062], [0078]).
Regarding claim 45, Shusterman’525 discloses comparing a beat-to-beat variability of the sensed ECG (e.g. paragraphs [0006], [0012], [0017], [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 27, 29, 31-34, 39-44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shusterman’525 in view of Najarian et al. (US 2012/0123232 A1, hereinafter Najarian’232).
Regarding claim 27, Shusterman’525 discloses the invention substantially as claimed including the desire to remove noise from the ECG signal before identifying the QRS interval as cited above, but does not expressly disclose wherein the noise removed is the common 50 Hz or 60 Hz noise. However, removal of 50 Hz and 60 Hz noise is routine and ubiquitous as shown by Najarian’232, which teaches that it is known to use a low-pass filter to eliminate ambient 50/60 Hz noise that can be picked up by ECG electrodes, allowing the heart beat spikes to be more easily detected (e.g. paragraph [0178], and more specifically removing this noise prior to processing the EG signal as it can have considerable influence on the quality of signal analysis (e.g. paragraphs [0328], [0329]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Shusterman’525, with removal of 50 Hz and 60 Hz noise from the ECG signal prior to identifying the QRS interval as taught by Najarian’232, since such a modification would provide the predictable results of improving the quality of signal analysis and allowing the heart beat spikes to be more easily detected.
Regarding claim 29, Shusterman’525 discloses identifying the QRS interval by filtering the sensed ECG (ibid.) and identifying a spike as an R-spike component of the QRS interval (e.g. paragraph [0020]). Shusterman’525 describes recognition of signal 
Regarding claim 31, Najarian as it modifies Shusterman’525 discloses determining the QRS interval of the sensed ECG when a peak correlation between a first region of the sensed ECG and a second region of the sensed ECG is above a correlation threshold and their amplitudes vary by less than the amplitude threshold (e.g. paragraphs [0009]-[0011], [0190], [0194]-[0196], [0201]-[0203], [0205], [0212], [0308], [0332]).
Regarding claim 32, Shusterman’525 as modified by Najarian’232 discloses the invention substantially as claimed, but does not expressly disclose wherein the correlation threshold is about 0.8 and the amplitude threshold is 40%. However, Najarian’232 does disclose a correlation threshold generally and an amplitude threshold of about 75% (e.g. paragraph [0203]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by the modified Shusterman’525 with thresholds of 0.8 and 40%, or any desired In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 33, Najarian’232 as it modifies Shusterman’525 discloses having the processor determine that there are fewer than a minimum number of QRS intervals and indicating that there are fewer than a minimum number of QRS intervals in order to determine and adapt to various levels of data uncertainty by allowing for a more intelligent system that can either adapt through use of an alternate algorithm or intelligently account for missing data before making predictions (e.g. paragraphs [0146], [0167], [0194], [0200], [0203]-[0205]).
Regarding claim 34, Najarian’232 as it modifies Shusterman’525 discloses the invention substantially as claimed, but does not expressly disclose wherein the minimum number of QRS intervals is 6. However, Najarian’232 does disclose the minimum number is 10 neighboring QRS sequences on each side of the main QRS complex (e.g. paragraph [0206]), yielding a higher accuracy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method  of the modified Shusterman’525 with 6 rather than 10 consecutive QRS regions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 39 and 40, Najarian’232 as it modifies Shusterman’525 discloses constructing an R-R matrix of normalized R-R intervals and cross-correlating every normalized R-R interval in the matrix against every other normalized R-R interval in the matrix (e.g. paragraphs [0195], [0201], [0203], [0206], [0209], [0212]).
Regarding claim 41, Najarian’232 as it modifies Shusterman’525 discloses correlating the R-R intervals when a correlation coefficient threshold between R-R intervals is above an R-R correlation threshold (e.g. paragraphs [0201], [0203], [0210], [0302]).
Regarding claims 42 and 46, Najarian’232 as it modifies Shusterman’525 discloses calculating average beats by averaging overlapping regions of the QRS and R-R intervals (e.g. paragraphs [0203], [0206], [0207], [0209], [0212], [0221], [0333]). Najarian’232 also discloses the R-R threshold to be 0.75 (e.g. paragraph [0201]), which is considered to be about 0.7 as claimed in 42 and about 0.85 as claimed in 46. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by the modified Shusterman’525 with a threshold of 0.7, 0.85, or any desired correlation threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
Regarding claim 44, Shusterman’525 discloses determining if the sensed ECG is indicative of tachycardias (e.g. paragraph [0090]), but does not expressly disclose determination of atrial fibrillation.  Najarian’232 as it modifies Shusterman’525 teaches that it is known to use the ECG analysis in order to be able to detect atrial fibrillation as an example of heart related parameter which cannot be distinguished by visual recognition (e.g. paragraph [0221]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Shusterman’525, with detection of atrial fibrillation among other cardiac arrhythmias as taught by Najarian’232, since such a modification would provide the predictable results of expanding the therapeutic utility of the device and to be able to monitor and distinguish cardiac parameters which cannot otherwise be distinguished by simple visual recognition.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shusterman’525 in view of Najarian’232, alternately further in view of John et al. (US 2007/0213626 A1, hereinafter John’626).
Regarding claim 30, Shusterman’525 discloses calculation of heart rate and time-aligning the data by use of the fiducial points, i.e. the R-peaks/RR-interval (e.g. 
Alternatively, in the same problem-solving area, John’626 teaches that it is known to correct for baseline wander by adjusting a low pass filtering envelope as a function of heart rate so that subtraction of that envelope from the raw signal exhibiting baseline wander will yield a corrected baseline signal for further processing (e.g. paragraph [0107]; Fig. 9). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Shusterman’525, with adjusting of the low pass filter envelope as a function of heart rate as taught by John’626, since such a modification would provide the predictable results of allowing subtraction of the adaptable envelope to correct for baseline wander.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
10 February 2021